 



EXHIBIT 10.11.2
FIRST AMENDMENT
TO
FERRO CORPORATION DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
     WHEREAS, Ferro Corporation (the “Corporation”) established the Ferro
Corporation Deferred Compensation Plan for Non-Employee Directors effective as
of January 1, 1995 (the “Plan”); and
     WHEREAS, pursuant to Article IV of the Plan, the Corporation reserved the
right to amend the Plan; and
     WHEREAS, the Corporation desires to amend the Plan;
     NOW, THEREFORE, effective as of July 1, 2001, the Corporation amends
Section 2.3(a) of the Plan to read as follows:

  (a)   The Stock then credited to a Participant’s Account and allocated to the
Trust’s separate account thereto shall, as determined by the Corporation in its
sole discretion after consultation with the Participant (or, if applicable, with
the Participant’s Beneficiary), be distributed in kind (i.e., in shares of
Stock) to the Participant (or, if applicable, to the Participant’s Beneficiary)
EITHER (1) in a single distribution as soon as administratively feasible after
(i) the nine (9) month anniversary of the date on which the Participant ceases
to be a Director, or (ii) the date of the Participant’s death, OR (2) in
substantially equal monthly, or semiannual, or annual installments over a period
not in excess of ten (10) years commencing as soon as administratively feasible.

     IN WITNESS WHEREOF, the Corporation has executed this First Amendment to
Ferro Corporation Deferred Compensation Plan for Non-Employee Directors in
multiple counterparts at Cleveland, Ohio, effective as of July 1, 2001, but on
the date indicated below.

                  FERRO CORPORATION    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
  Date:        
 
     
 
   

 